  Case 19-25114             Doc 34         Filed 10/24/19 Entered 10/24/19 13:17:46                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: EDGAR F CONTRERAS                                          ) Case No. 19 B 25114
    DELIA B CIRUELAS                                           )
                                                       Debtors ) Chapter 13
                                                               )
                                                               ) Judge: JACK B SCHMETTERER

                                                    NOTICE OF MOTION

   EDGAR F CONTRERAS                                                               ROBERT J ADAMS & ASSOC
   DELIA B CIRUELAS                                                                via Clerk's ECF noticing procedures
   4442 W GUNNISON I
   CHICAGO, IL 60630

   Please take notice that on November 20, 2019 at 11:00 am my designee or I will appear before the
   Honorable Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and
   present the motion set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on October
   24, 2019.

                                                                                    /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On September 05, 2019 the Debtors filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtors has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend Plan as follows: Part 3.1 list amount of current installment and add after address "principal
   residence", Part 3.3 provide for condo association in Part 3.2 instead of 3.3 and Part 8 to provide that 5%
   interest be paid to all unsecured creditors including priority and special class claims.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                           Respectfully submitted,
                                                                                           /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
